 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4        Lisa M. Keith,                                     Case No. 2:18-cv-01110-JAD-VCF

 5             Plaintiff
         v.                                                  Order Adopting Report and
 6                                                       Recommendation, Granting Motion for
                                                        Remand, Denying Cross-Motion to Affirm,
   Nancy A. Berryhill, Acting Commissioner of                    and Remanding Case
 7 Social Security,

 8             Defendant                                            [ECF No. 15, 22, 24]

 9

10            Lisa M. Keith brings this action to review the Commissioner of Social Security’s denial

11 of her applications for a period of disability, disability insurance benefits, and supplemental

12 security income. Magistrate Judge Ferenbach recommends that I grant Keith’s motion to

13 remand, deny the Commissioner’s cross-motion to affirm, and remand this case for further

14 administrative proceedings. 1 The deadline for objections to that recommendation was yesterday,

15 and no party has filed an objection to it or moved to extend the deadline to do so. “[N]o review

16 is required of a magistrate judge’s report and recommendation unless objections are filed.” 2

17            IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

18 [ECF No. 24] is ADOPTED in full;

19            IT IS FURTHER ORDERED THAT plaintiff’s motion for reversal or remand [ECF No.

20 15] is GRANTED and the Commissioner’s cross-motion to affirm [ECF No. 22] is DENIED.

21

22
     1
         ECF No. 24.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1 The decision below is REVERSED, and this case is REMANDED for further administrative

 2 proceedings consistent with the Report and Recommendation [ECF No. 24].

 3         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS

 4 CASE.

 5         Dated: July 24, 2019

 6                                                   _________________________________
                                                             ______
                                                                  _ ____________ _ _____
                                                     U.S. District
                                                              rict Judge
                                                                   Juddgge Jennifer
                                                                   Ju      Jenniffeerr A.
                                                                                       A. Dorsey
                                                                                          D
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              2
